

116 S4571 IS: 2020 Census Deadline Extensions Act
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4571IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Mr. Schatz (for himself, Ms. Murkowski, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo extend certain deadlines for the 2020 decennial census.1.Short titleThis Act may be cited as the 2020 Census Deadline Extensions Act.2.Census deadline modificationNotwithstanding the timetables provided in subsections (b) and (c) of section 141 of title 13, United States Code, and section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), for the 2020 decennial census of population—(1)the tabulation of total population by States required by subsection (a) of such section 141 for the apportionment of Representatives in Congress among the several States shall be—(A)completed and reported by the Secretary of Commerce (referred to in this section as the Secretary) to the President not earlier than 1 year and not later than 13 months after the decennial census date of April 1, 2020; and(B)made public by the Secretary not later than the date on which the tabulation is reported to the President under subparagraph (A);(2)the President shall transmit to Congress a statement showing the whole number of persons in each State, and the number of Representatives to which each State would be entitled under an apportionment of the then existing number of Representatives, as required by such section 22(a), and determined solely as described therein, not later than 14 days after receipt of the tabulation reported by the Secretary; and(3)the tabulations of population required by subsection (c) of such section 141 shall be completed by the Secretary as expeditiously as possible after the decennial census date of April 1, 2020, taking into account the deadlines of each State for legislative apportionment or districting, and reported to the Governor of the State involved and to the officers or public bodies having responsibility for legislative apportionment or districting of that State, except that the tabulations of population of each State requesting a tabulation plan, and basic tabulations of population of each other State, shall be completed, reported, and transmitted to each respective State not later than 16 months after the decennial census date of April 1, 2020.3.2020 census operationsFor the 2020 decennial census of population, the Bureau of the Census may not conclude the Nonresponse Followup operation or the Self-Response operation before October 31, 2020.